DETAILED ACTION
This is the second Office action of Application No. 16/963,425 in response to the amendment filed on March 17, 2022. Claims 11-16 and 18-21 are pending. By the amendment, claims 11, 12, and 18-19 have been amended. Claim 21 is new and claims 1-10 and 17 have been canceled. 

Response to Arguments
Applicant’s arguments, see page 8, filed 3/17/2022, with respect to the objection to claim 12 have been fully considered and are persuasive.  More particularly, the amendment overcomes the objection. The objection to claim 12 has been withdrawn. 
Applicant’s arguments, see pages 8-10, filed 3/17/2022, with respect to 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  More particularly, the amendment overcomes the rejection and the arguments on page 9, lines 5-20 were persuasive. The 35 U.S.C. 112(b) rejection to claim 19 has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 3/17/2022, with respect to the prior art rejections have been fully considered and are persuasive.  More particularly, the amendments include the previously indicated allowable subject matter. Note, claim 20 has been changed via examiners amendment, below, to have the same amendment as claim 11. The prior art rejections to the claims have been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Mark Neblett on 5/25/2022.
The application has been amended as follows: 
in claim 20, line 24, the word “and” has been deleted; and 
in claim 20, line, 26, the phrase “state.” has been changed to:
--state, and 
the locking element has at least one locking gear connected fixedly to the shaft such that the at least one locking gear rotates with the shaft in an axially displaceable manner between the locked position and the released position.--

Allowable Subject Matter
Claims 11-16 and 18-21 are allowed.
The examiner’s statement of reasons for allowance for these claims was provided in the Office action dated 2/17/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        


/L.W./Examiner, Art Unit 3659